EXHIBIT 10.2.1

AMENDMENT TO THE

PEPCO HOLDINGS, INC.

LONG-TERM INCENTIVE PLAN

This Amendment (this “Amendment”) to the Pepco Holdings, Inc. Long-Term
Incentive Plan (as amended, amended and restated or otherwise modified from time
to time, the “Plan”) is made by PEPCO HOLDINGS, INC. (the “Company”), effective
as of January 26, 2012 (the “Effective Date”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Plan.

WHEREAS, the Plan was originally established by the Company and approved by the
shareholders of the Company effective as of August 1, 2002; and

WHEREAS, Section 15 of the Plan provides that the Board may amend the Plan at
any time, subject to certain exceptions; and

WHEREAS, the Compensation/Human Resources Committee of the Board (the “Comp/HR
Committee”) has recommended, and the Board has determined, that it is in the
best interests of the Company to amend the Plan as set forth herein; and

WHEREAS, based upon the recommendation of the Comp/HR Committee, the Board now
desires to amend the Plan as provided below.

NOW, THEREFORE, pursuant to Section 15 of the Plan, the Board hereby amends the
Plan as follows:

 

  1. Definitions.

 

  (a) Each of the definitions of “Early Retirement,” “Normal Retirement Date,”
“Pension Plan” and “Retirement” contained in Section 2 of the Plan is hereby
deleted in its entirety.

 

  (b) The definition of “Termination” contained in Section 2 of the Plan is
hereby deleted in its entirety and replaced with the following:

“Termination” means resignation or discharge as a Director or resignation or
discharge from employment with the Company or any of its Subsidiaries, except in
the event of death or Disability. For the avoidance of doubt, any resignation or
discharge from employment with the Company or any of its subsidiaries which is
affirmatively determined by the Committee (to the extent permitted by the Plan)
to be a “retirement” shall not be deemed to be a Termination.



--------------------------------------------------------------------------------

  2. Restricted Stock and Restricted Stock Unit Awards.

 

  (a) Service-Based Award. The first paragraph of Section 8.B.ii. of the Plan is
hereby deleted in its entirety and replaced with the following:

ii. Forfeiture or Payout of Award. In the event a participant ceases employment
during a restriction period, a Restricted Stock Award or Restricted Stock Unit
Award is subject to forfeiture or payout as follows: (a) Termination—the
Restricted Stock Award or Restricted Stock Unit Award is completely forfeited;
(b) Disability or death—payout of the Restricted Stock Award or Restricted Stock
Unit Award is prorated for service during the period; or (c) retirement—upon the
retirement of a Participant (as determined by the Committee in its sole
discretion), the Restricted Stock Award or Restricted Stock Unit Award is
completely forfeited except that the Committee may, in its sole discretion, in
the Award agreement or otherwise, provide for the lapse of the restriction
period of the Service-Based Award in whole or in part; provided, however, that
the Committee may modify the result of clause (b) above if it determines, in its
sole discretion, that special circumstances warrant such modification.

 

  (b) Performance-Based Award. The third full paragraph of Section 8.C.iii. of
the Plan is hereby deleted in its entirety and replaced with the following:

In the event a Participant ceases employment during a restriction period, the
Restricted Stock Award or Restricted Stock Unit Award is subject to forfeiture
or payout as follows: (a) Termination—the Restricted Stock Award or Restricted
Stock Unit Award is completely forfeited; (b) Disability or death—payout of the
Restricted Stock Award or Restricted Stock Unit Award is prorated taking into
account factors including, but not limited to, service during the period and the
performance of the Participant during the portion of the Performance Period
before employment ceased; or (c) retirement—upon the retirement of a Participant
(as determined by the Committee in its sole discretion), the Restricted Stock
Award or Restricted Stock Unit Award is completely forfeited except that the
Committee may, in its sole discretion, in the Award agreement or otherwise,
provide for the lapse of the restriction period of the Award in whole or in
part; provided, however, that, the Committee may modify the result of clause
(b) above if it determines in its sole discretion that special circumstances
warrant such modification.

 

  3. Options. Section 9.F. of the Plan is hereby deleted and replaced in its
entirety with the following:

F. Lapse of Option. An Option will lapse upon the earlier of: (i) ten years from
the Date of Grant, or (ii) at the expiration of the Option Period. If the
Participant ceases employment or ceases to be a Director within the Option
Period and prior to the lapse of the Option, the Option will lapse as

 

-2-



--------------------------------------------------------------------------------

follows: (a) Termination—the Option will lapse on the effective date of the
Termination; or (b) Disability or retirement (with the Committee having sole
discretion to determine whether a retirement may be deemed to have occurred)—the
Option will lapse at the expiration of the Option Period; provided, however,
that the Committee may modify the consequences of this clause (b) if it
determines in its sole discretion that special circumstances warrant such
modification. If the Participant dies within the Option Period and prior to the
lapse of the Option, the Option will lapse at the expiration of the Option
Period, unless it is exercised before such time by the Participants legal
representative(s) or by the person(s) entitled to do so under the Participant’s
Will or, if the Participant fails to make testamentary disposition of the Option
or dies intestate, by the person(s) entitled to receive the Option under the
applicable laws of descent and distribution, provided, however, that the
Committee may modify the above if it determines in its full discretion that
special circumstances warrant such modification.

 

  4. Performance Units. The third full paragraph of Section 10.C. of the Plan is
hereby deleted and replaced in its entirety with the following:

In the event a Participant ceases employment during a Performance Period, the
Performance Unit Award is subject to forfeiture or payout as follows:
(a) Termination—the Performance Unit Award is completely forfeited;
(b) Disability or death—payout of the Performance Unit Award is prorated taking
into account factors including, but not limited to, service and the performance
of the Participant during the portion of the Performance Period before
employment ceased; or (c) retirement—upon the retirement of a Participant (as
determined by the Committee in its sole discretion), the Performance Unit Award
is completely forfeited except that the Committee may, in its sole discretion,
in the Award agreement or otherwise, provide for the forfeiture of the
Performance Unit Award only in part; provided, however, that, the Committee may
modify the result of clause (b) above, if it determines in its sole discretion
that special circumstances warrant such modification.

 

  5. Stock Appreciation Rights. Section 11.F. of the Plan is hereby deleted and
replaced in its entirety with the following:

F. Lapse of a Stock Appreciation Right. A Stock Appreciation Right will lapse
upon the earlier of: (i) ten years from the Date of Grant; or (ii) at the
expiration of the Exercise Period. If the Participant ceases employment within
the Exercise Period and prior to the lapse of the Stock Appreciation Right, the
Stock Appreciation Right will lapse as follows: (a) Termination—the Stock
Appreciation Right will lapse on the effective date of the Termination; or
(b) Disability or retirement (with the Committee having sole discretion to
determine whether a retirement may be deemed to have occurred)—the Stock
Appreciation Right will lapse at the expiration of the Exercise Period;
provided, however, that the Committee may modify the consequences of this

 

-3-



--------------------------------------------------------------------------------

clause (b) if it determines in its sole discretion that special circumstances
warrant such modification. If the Participant dies within the Exercise Period
and prior to the lapse of the Stock Appreciation Right, the Stock Appreciation
Right will lapse at the expiration of the Exercise Period, unless it is
exercised before such time by the Participant’s legal representative(s) or by
the person(s) entitled to do so under the Participant’s Will or, if the
Participant fails to make testamentary disposition of the Stock Appreciation
Right or dies intestate, by the person(s) entitled to receive the Stock
Appreciation Right under the applicable laws of descent and distribution,
provided, however, that the Committee may modify the above if it determines in
its sole discretion that special circumstances warrant such modification.

6. Effect of Amendments. On and after the Effective Date, each reference in the
Plan to “this Plan”, “hereunder”, “hereof” or words of like import referring to
the Plan, shall mean and be a reference to the Plan, as amended by this
Amendment. Except as amended hereby, the Plan continues and shall remain in full
force and effect in all respects. None of the amendments contained herein shall
be deemed to modify or affect the terms of the Plan with respect to any Award
granted prior to the Effective Date.

 

ATTEST:     PEPCO HOLDINGS, INC.

/s/ Jane K. Storero

    By:  

/s/ Joseph M. Rigby

Jane K. Storero       Joseph M. Rigby Secretary       Chairman, President and
Chief Executive Officer

 

-4-